Murphy, P. J.,
dissents in a memorandum as follows: I dissent. I would modify the order to the extent of dismissing the amended summons and complaint, and directing that a traverse hearing be held with respect to the process served on February 13, 1989, and otherwise affirm.
In February 1989, plaintiffs commenced a personal injury action against Rockefeller Center Inc. (RCI). In its answer, RCI asserted lack of personal jurisdiction as an affirmative defense. Almost one year later, in January 1990, plaintiffs served new process, denominated an amended summons and complaint, including four additional defendants, none of whom appeared in response. In May 1990, after expiration of the Statute of Limitations, RCI moved to dismiss the original complaint for lack of personal jurisdiction due to improper service of process. Plaintiffs cross-moved for an order granting *587them a default judgment as against all of the defendants named in their new process, or, in the alternative, for leave to amend their original process nunc pro tunc to add the four defendants.
The amended summons and complaint were legal nullities since plaintiffs did not move for leave to amend or to add parties as required by CPLR 1003 and 3025, and it was error for the IAS court to grant plaintiffs leave to amend their process nunc pro tunc as of the date the process was served (Walden v Nowinski, 63 AD2d 586). Accordingly, the amended summons and complaint should be dismissed as a nullity. Since defendants were not required to answer a nullity, plaintiffs were not entitled to a default judgment. However, a traverse hearing should be held on the issue of whether personal jurisdiction was obtained over RCI.